Citation Nr: 1016330	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neuromuscular 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the North Little 
Rock, Arkansas Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a muscle condition.

In July 2007, the Board remanded the case for additional 
action.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Additional evidence was received, in the form of statements 
from family members, which were not considered in the first 
instance by the RO or the Appeals Management Center (AMC).  
However, in light of the favorable decision below, there is 
no prejudice to the Veteran by the Board's consideration of 
this evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran was in sound neuromuscular condition when he 
entered service.

2.  Episodes of severe muscle weakness, eventually diagnosed 
as hyperkalemic periodic paralysis, occurred during service 
and continued after service.


CONCLUSION OF LAW

Hyperkalemic periodic paralysis (claimed as a muscle disorder 
and neuromuscular disorder) was incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  In this case, the Board is granting the 
benefit sought on appeal.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the Veteran in 
substantiating the claim.

Neuromuscular Disorder

The Veteran contends that he has a neuromuscular disorder 
that began during service and has continued since service.  
He asserts that a disorder that manifested during service as 
episodes of muscular weakness did not exist prior to service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran 
will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders 
noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran had a medical examination in July 1975 for 
entrance into service.  The examination report indicates that 
no musculoskeletal examination was found.  In a July 1975 
medical history, the Veteran reported a history of a 
fractured collar bone three years earlier, with no current 
problem in that area.  An August 1975 record indicates that 
the Veteran had received a screening physical examination, 
and had been found to be physically fit to undergo military 
training.  Service outpatient treatment records reflect that 
the Veteran was seen for colds in December 1975 and April 
1976.  In August 1976, he was seen for back pain, thought to 
be muscular.

In September 1976, the Veteran was seen at a dispensary for 
sudden significant muscle weakness.  He was unable to raise 
himself from an examination table, and was unable to raise 
his legs actively.  He was referred for a neurological 
evaluation, which also noted global weakness, and was then 
admitted for inpatient evaluation and treatment.  At the time 
of admission, it was noted that the Veteran had no history of 
significant medical abnormality.  He was noted to have had 
three childhood surgeries, tonsillectomy and adenoidectomy, 
herniorrhaphy, and appendectomy, all without complications.  
Family history was found to be unremarkable except for a 
second cousin with Duchenne muscular dystrophy.  The 
Veteran's motor strength returned over several days, but 
testing revealed elevated creatine phosphokinase (CPK).  The 
Veteran was transferred to Bethesda National Naval Medical 
Center for further evaluation.

A Medical Board reviewed the Veteran's case in December 1976.  
The Medical Board report indicated that the Veteran had 
experienced a three day episode of generalized muscle 
weakness at age ten, a recurrence at age sixteen, and a third 
episode during service.  The report indicated that the 
Veteran's mother, maternal aunt, and a maternal first cousin 
had histories of episodic weakness beginning in late 
adolescence, and that a paternal third cousin had Duchenne 
muscular dystrophy.  The Board indicated that the September 
1976 episode of weakness had resolved after several days, and 
that the Veteran had experienced two further episodes of 
lower extremity weakness during his hospitalization.  The 
Board 


indicated that the Veteran's mother was examined, and found 
to have the same abnormalities on electromyography (EMG) that 
the Veteran had.  The Medical Board concurred in a diagnosis 
of "familial neuromuscular disease, unspecified."

In January and February 1977, the Veteran had another period 
of inpatient treatment at Bethesda Naval, prompted by another 
episode of weakness.  When the episode of weakness had 
partially resolved, treating physicians performed a potassium 
loading test, which resulted in a duplication of the 
Veteran's episodes of weakness.  Treating physicians provided 
a final diagnosis of hyperkalemic periodic paralysis.

The Veteran was returned to limited duty.  In June 1977, he 
was seen in a dispensary for muscle cramping in his calves 
and shoulders.  Service records are not clear as to whether 
he was returned to full duty.  In October and November 1978, 
he was seen for recurrent muscle weakness and pain.

A Medical Board reviewed the Veteran's case in November 1978.  
The Medical Board noted episodes of muscle weakness and 
cramping, reportedly dating back to age ten, with the most 
recent episode earlier in 1978.  The Medical Board continued 
a diagnosis of hyperkalemic periodic paralysis.  The Medical 
Board indicated that the disorder existed prior to 
enlistment.  The Medical Board found that the Veteran could 
not be deployed into cold climates, and that he was not fit 
for full duty.  On the report of a June 1979 examination of 
the Veteran for separation from service, the examiner left 
blank the spaces regarding the condition of the Veteran's 
spine and musculoskeletal systems, marking neither normal nor 
abnormal.

Information submitted by the Veteran indicates that in1986, 
several years after his service, he sustained fracture of the 
cervical spine in an accident, and became paralyzed from the 
chest down.

In February 2005, the Veteran submitted a claim for service 
connection and compensation for a muscle condition, claimed 
as having begun in service in 1976.  In a March 2005 
statement, the Veteran's brother wrote that the Veteran had 
been hospitalized on one or more occasions during his service 
in the 1970s.  Several 


friends wrote statements indicating that the Veteran had 
increased weakness in his upper extremities, and that he had 
episodes in which he completely lost control of his arm and 
upper body muscles.

In May 2005, the Veteran's father wrote that the Veteran did 
not have or show any signs of a muscular disease before his 
military service.  The Veteran's father stated that the 
Veteran was never treated during childhood for weakness in 
his legs or other areas.  He indicated that the Veteran was a 
very athletic child.  He identified the two facilities, Naval 
Hospitals, where the Veteran, as a Navy dependent, received 
medical treatment as a child.

In a May 2005 notice of disagreement (NOD), the Veteran 
stated that he was healthy when he entered service, and 
played football during high school.  He stated that his 
problems became bad during service.

On VA medical examination in October 2005, the Veteran 
reported that he was diagnosed with a muscle condition during 
service.  He indicated that he incurred quadriplegia from a 
diving injury, at the C6-C7 level, in 1986.  The Veteran 
stated that the muscle weakness episodes at ages ten and 
sixteen that were noted in his service treatment records were 
only intermittent cramping, relieved after stopping for a 
beverage.  The Veteran reported that he continued to have 
muscle weakness episodes like those he had during service.  
He stated that the episodes occurred four to five times a 
year, and that the most recent episode occurred three months 
prior to the October 2005 examination.  He indicated that, 
since his 1986 injury, the episodes affected the muscles in 
his upper extremities.  The examiner stated that the 
Veteran's muscle weakness episodes were most consistent with 
hyperkalemic periodic paralysis.

In a January 2006 substantive appeal, the Veteran stated that 
he did not have any signs or symptoms of a neuromuscular 
disorder when he entered service.  He asserted that the 
problems started during service.

In January 2007, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
Veteran reported that he played several sports as a child and 
teenager, and continued to play sports during service.  He 
stated that his muscle problems began about a year and a half 
after he entered service.  He reported that his first episode 
of severe muscle weakness occurred after dental treatment, 
when he lacked the strength to arise from the dental chair.

The Veteran indicated that the notations in his service 
treatment records, regarding incidents at ages ten and 
sixteen, were inaccurate.  He stated that at age ten, on one 
occasion, after walking about a mile and a half, he had pain 
in his legs that lasted about three hours; not three days as 
was stated in the service treatment records.  He indicated 
that he did not see a doctor on that occasion.  He reported 
that at age sixteen he developed cramps while playing 
football in August, and felt better after taking salt tablets 
and resting a little while.  He indicated that he did not go 
to a doctor on that occasion.  He related that he did not 
experience any events or symptoms prior to service that were 
at all like the several-day spell of extreme weakness that he 
first experienced during service.

The Veteran disputed the conclusion in service treatment 
records that members of his family have a disorder similar to 
his current muscular disorder.  He indicated that his mother 
sometimes became dehydrated, but that he had never known her 
to experience episodes of extreme muscle weakness.  The 
Veteran reported that the several day episodes of weakness 
continued to occur after the first episode during service.

In July 2007, the Board remanded the case for the development 
of additional evidence, including the Veteran's childhood 
medical records, from the locations that had been identified, 
and a VA examination with opinions regarding the likely 
etiology of the Veteran's neuromuscular disorder.  The Board 
asked for opinions as to whether the Veteran's neuromuscular 
disorder was present prior to service, whether it increased 
during service beyond the natural progression of the 
disorder, and whether the current disability was related to 
the symptoms he had in service.

In September 2007, the Veteran's mother wrote that the 
Veteran had recently had a three day spell during which he 
could not use his arms.

The VA Appeals Management Center requested the Veteran's 
childhood medical records from the U. S. Naval Hospital in 
Chelsea, Massachusetts, and the U. S. Naval Hospital in 
Portsmouth, Virginia.  The Chelsea facility provided a copy 
of the Veteran's birth certificate, but did not have 
additional treatment records for him.  The Portsmouth 
facility responded that they did not have any records for the 
Veteran.

On VA medical examination in January 2010, the examiner 
reviewed the Veteran's claims file.  The Veteran stated that 
he had brief cramping, but no weakness and no treatment, with 
the reported episodes at ages ten and sixteen.  He reported 
that multiple day spells of paralysis continued after 
service, and presently occurred about once a month.  The 
examiner stated that the Veteran's history and studies were 
consistent with hyperkalemia periodic paralysis.  The 
examiner stated that it was hard to say definitely whether 
the Veteran's disorder existed before his service.  The 
examiner expressed the opinion that the Veteran's disorder 
did not increase during Veteran's service beyond the natural 
progression of that disorder.  The examiner concluded that 
the Veteran's current spells were definitely related to, and 
part of the same process as, the spell that he had during 
service.  The examiner indicated that the Veteran's 
paraplegia and the weakness of his hands, however, were 
related to paralysis from the diving injury in 1986.

The Veteran recently submitted statements from his sister and 
brothers which note that he was physically active prior to 
service with no muscular type or paralysis problems.

During the Veteran's service, a Medical Board stated that the 
Veteran's neuromuscular disorder had existed prior to his 
service.  The Veteran contends that the disorder did not 
exist before service.  VA regulations at 38 C.F.R. § 3.303(c) 
address the types of circumstances that constitute clear and 
unmistakable evidence that a disorder existed before service.  
Discovery during service of residual conditions such as 
scars, healed fractures, or surgically displaced or resected 
parts allows a conclusion that a disorder preexisted service.  
A similar conclusion can be reached when symptoms of a 
chronic disease are found soon after entry into service.  
Congenital defects are not considered diseases or injuries 
for VA benefits purposes.  38 C.F.R. § 3.303(c).

The Veteran's hyperkalemic periodic paralysis was not noted 
on his entrance into service.  There is conflicting evidence 
as to whether that disorder existed prior to his service.  
Based on a history of some events before service, and test 
results in the Veteran's mother similar to those in the 
Veteran, physicians who considered the question during the 
Veteran's service concluded that the Veteran's disorder was 
inherited and had begun before service.  The Veteran contends 
that he did not have the disorder before service, and that it 
began during service.  He reports that he did not have 
symptoms before service like those that he had during 
service.  He indicates, and his father and other family 
members corroborate, that he was athletic and had no 
treatment for muscle problems before service.  He states that 
his mother has not had symptoms like his episodes of extreme 
weakness.  Service treatment records do not show any physical 
evidence of muscular problems before service.  The earliest 
episode of muscular weakness in service occurred more than a 
year after entry into service.  While service physicians 
characterized the Veteran's muscular disorder as familial, 
they did not indicate that he has a congenital defect.  The 
VA examiner who addressed the question in 2010 stated that it 
was hard to say definitely whether the disorder existed 
before service.  There is not clear and unmistakable evidence 
that the Veteran's hyperkalemic periodic paralysis existed 
prior to his service.  Therefore he is considered to have 
been in sound condition when he entered service.

During service, the Veteran had muscular weakness episodes, 
with a diagnosis of hyperkalemic periodic paralysis.  The 
Veteran reports that those episodes have continued since 
service, although since his diving accident and spinal 
injury, now only affects his upper extremities during the 
episodes.  After resolving all doubt in the Veteran's favor, 
the Board concludes that disorder began during service, and 
thus is service connected.  




ORDER

Entitlement to service connection for hyperkalemic periodic 
paralysis is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


